Case 1:16-cr-00270-ARR Document 80 Filed 05/18/20 Page 1 of 3 PageID #: 1385



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
                                                                 16-cr-270 (ARR)

               — against —
                                                                 Not for print or electronic
                                                                 publication
 GEORGE LEVY,

                   Defendant.
                                                                 Opinion & Order


ROSS, United States District Judge:

       Defendant George Levy moved before me for a reduction in his sentence pursuant to the

First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i). He filed a nearly identical motion in the United States

District Court for the Northern District of New York. On May 12, 2020, I stayed the motion before

me pending a decision on the motion in the Northern District. Because the Northern District has

denied Levy’s motion for compassionate release, see Decision & Order, United States v. Levy, No.

3:10-cr-512 (N.D.N.Y. May 15, 2020), ECF No. 163, I now lift the stay and deny the motion before

me without prejudice.

       I assume familiarity with the factual and procedural history of this case, as well as with my

lengthier opinion that analyzed Levy’s First Step Act claim and stayed his motion. See Opinion &

Order, May 12, 2020, ECF No. 76 (“May 12 O&O”). In staying Levy’s motion, I reasoned that a

reduction in sentence would be warranted only if such a reduction would result in Levy’s

immediate release from prison. See id. at 15–16. The urgency of the current COVID-19 public

health crisis rendered Levy’s circumstances extraordinary and compelling and tipped the balance

of the § 3553(a) factors in favor of release. See id. at 15.
Case 1:16-cr-00270-ARR Document 80 Filed 05/18/20 Page 2 of 3 PageID #: 1386



       However, because Levy’s motion in the Northern District was denied, Levy must serve the

twenty-four-month sentence imposed in that court. Therefore, Levy’s circumstances are not

extraordinary and compelling. It is not the case that the mere eight-month prison term remaining

on the Eastern District sentence is all that stands in the way of Levy’s release. I must take into

account the fact that, regardless of Levy’s health and the presence or absence of COVID-19 in his

facility, Levy will now remain imprisoned for approximately two years. At the end of that period

of time, the threat of COVID-19 might well have subsided. Thus, his circumstances do not call for

a reduction in his sentence today. Nor do the § 3553(a) factors militate in favor of a reduction in

sentence at present. In my previous opinion, I reasoned that

       [i]n light of the grave risk that COVID-19 poses to Levy’s health, a term of
       imprisonment that is just eight months shy of Levy’s full, actual term is sufficient.
       To require him to remain in detention for eight more months, when there is a real
       chance that he could develop a severe illness because a pandemic has emerged and
       conditions of confinement place him at risk given his medical history, would be to
       require a sentence that is greater than necessary to achieve the purposes of
       sentencing.

May 12 O&O at 14 (citing United States v. Pena, No. 15-cr-551 (AJN), 2020 WL 2301199, at *4

(S.D.N.Y. May 8, 2020)). Now, however, a denial of compassionate release in this court would

require Levy to remain in detention for eight more months in addition to the approximately two

years that he will serve on the Northern District sentence. I cannot conclude at this time that my

sentence is greater than necessary, because this sentence, standing alone, is not placing Levy at

any additional risk.

       Therefore, the stay that I imposed on May 12, 2020 is lifted, and Levy’s motion is denied

without prejudice to renewal if the circumstances surrounding his Northern District sentence

change. In addition, I find the government’s motion for reconsideration of my May 12 order to be

moot at this time. See Mot. for Recons., ECF No. 77. The Clerk of Court is respectfully requested



                                                2
Case 1:16-cr-00270-ARR Document 80 Filed 05/18/20 Page 3 of 3 PageID #: 1387



to terminate that motion for reconsideration on the docket. Should Levy renew his motion for

compassionate release in the future, I will consider the arguments set forth in the government’s

motion for reconsideration in reaching a decision.

SO ORDERED.

Dated:         May 18, 2020                          _____/s/____________
               Brooklyn, New York                    Allyne R. Ross
                                                     United States District Judge




                                                3
